     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 1 of 26



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

______________________________
                               )
IN RE:                         )            CIVIL ACTION
                               )            NO. 19-10348-WGY
THOMAS R. BATEMAN and          )
KATHERINE E. BATEMAN,          )            CHAPTER 7 CASE
                               )            NO. 17-11217-FJB
                    Debtors. )
______________________________)
______________________________
                               )
JOSEPH G. BUTLER,              )
Chapter 7 Trustee,             )
                               )
               Plaintiff,      )
                               )
          v.                   )            ADVERSARY PROCEEDING
                               )            NO. 19-01001
ROBERT E. BATEMAN,             )
LESLIE A. BATEMAN, and         )
TOWN OF SEBAGO, MAINE,         )
                               )
               Defendants.     )
______________________________)


YOUNG, D.J.                                        September 10, 2019

                       MEMORANDUM OF DECISION


I.   INTRODUCTION

     The Town of Sebago, Maine (“Sebago”) moved to dismiss a

bankruptcy trustee’s complaint alleging that Sebago benefited

from a fraudulent transfer of real property.       Sebago’s Mot.

Dismiss Verified Compl. Avoid & Recover Fraudulent Transfer &

Inj. Relief Incorporated Mem. Law. (“Mot. Dismiss”), ECF No. 18.

Sebago contended that the Court lacks subject matter
          Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 2 of 26



jurisdiction because Sebago received the real property through a

state court judgment, which it asserts that a federal court

cannot review.       Id. at 2.    Sebago also pressed that, were the

Court to exercise jurisdiction, the statute of limitations and

the bankruptcy debtors’ release barred the complaint against it.

Id.   Finally, Sebago suggested that the complaint does not

include enough factual material to support fraudulent transfer

claims.      Id. at 2-3.

      The Court DENIED the motion to dismiss, ECF No. 30.

Federal district courts lack jurisdiction when state court

losers attempt to question the state court’s decision in a later

federal action, but here the bankruptcy trustee acts on behalf

of creditors, who were not parties to the state court suit.                See

Lance v. Dennis, 546 U.S. 459, 466 & n.2 (2006) (per curiam).

Upon exercising jurisdiction, the Court concluded that the

complaint states timely, unreleased, and plausible claims for

relief.

II.   BACKGROUND

      A.      Procedural History 1

      Thomas R. and Katherine E. Bateman (collectively, the

“Batemans”) filed a Chapter 11 bankruptcy petition in the United

States Bankruptcy Court for the District of Massachusetts (the



      1The Court adapts the procedural history from Butler v.
Bateman (In re Bateman), 601 B.R. 700, 702-03 (D. Mass. 2019).


                                          [2]
            Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 3 of 26



“Bankruptcy Court”) on April 5, 2017.             Pet., In re Bateman, Ch.

7 Case No. 17-11217-FJB (Bankr. D. Mass.) (“In re Bateman”), ECF

No. 1.        Pursuant to the United States Trustee and the Batemans’

stipulation, the Bankruptcy Court converted the case into a

Chapter 7 proceeding on February 5, 2018, Proceeding Mem./Order,

In re Bateman, ECF No. 134, and appointed Joseph G. Butler

(“Butler”) as Chapter 7 Trustee the next day, Certificate of

Appointment, In re Bateman, ECF No. 135.

        On January 2, 2019, Butler filed a verified adversary

complaint against the Batemans’ son, their daughter-in-law, and

Sebago.        Bankr. R. 7-91, Verified Adversary Compl. Avoid &

Recover Fraudulent Transfer & Inj. Relief (“Compl.”), ECF No.

14. 2       The complaint alleges that the Batemans fraudulently

transferred their Sebago vacation home to the Town of Sebago,

which then fraudulently transferred the vacation home (the

“Property”) to their son and daughter-in-law.              Compl. 1.    On

March 1, 2019, Sebago moved to dismiss the complaint in the

Bankruptcy Court.          Mot. Dismiss 1.     Butler opposed Sebago’s

motion on March 22, 2019.           Bankr. R. 271-302, Pl.’s Opp’n




        2
       The parties did not separately file in this Court all of
the documents in the Bankruptcy Court record. Accordingly, at
the first citation, this memorandum of decision lists the page
range of the discrete document in the bankruptcy record, then
proceeds to refer to those documents by the page number native
to that document.


                                            [3]
          Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 4 of 26



Sebago’s Mot. Dismiss Verified Compl. Avoid & Recover Fraudulent

Transfer & Inj. Relief (“Opp’n”), ECF No. 14.

      The Court granted the Batemans’ son and daughter-in-law’s

motion to withdraw the reference on March 25, 2019.             ECF Nos. 8,

21.   After withdrawal of the reference, Sebago and Butler

further briefed the motion to dismiss in this Court.             Sebago’s

Reply Trustee’s Opp’n Mot. Dismiss Verified Compl. (“Reply”),

ECF No. 19; Pl.’s Sur-Reply (“Surreply”), ECF No. 17.              The Court

heard argument on the motion to dismiss on July 8, 2019, took

the matter under advisement, and allowed Butler to file a

supplemental memorandum.         See Electronic Clerk’s Notes, ECF No.

26; Pl.’s Post-Hr’g Mem. Re Additional Authorities (“Suppl.

Mem.”), ECF No. 24.

      The Court issued an order on September 4, 2019 denying the

motion to dismiss, ECF No. 30.          This memorandum of decision

explains that order.

      B.      Facts Alleged 3

      The Batemans acquired the Property, located on Sebago Lake,

in 1980.      Compl. ¶¶ 7, 13.     In 2011, 2012, and 2013, Sebago

recorded tax lien certificates amounting to about $56,000




      3On a motion to dismiss, the Court accepts the complaint’s
version of the facts as true and augments it with extrinsic
material in unusual circumstances. See Sepúlveda-Villarini v.
Department of Educ. of P.R., 628 F.3d 25, 30 (1st Cir. 2010);
Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993).


                                          [4]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 5 of 26



against the Property in the local registry of deeds.        Compl.

¶¶ 9-11.    Though the Batemans held a joint tenancy in the

Property, the tax lien certificates lacked Katherine E.

Bateman’s name on them.    Compl. ¶¶ 7, 9-11.     In February 2015,

Sebago instituted suit against the Batemans to cure or confirm

its rights to the Property in Cumberland County, Maine Superior

Court (the “Superior Court”).     Compl. ¶ 12.    Although the

Batemans initially answered Sebago’s complaint by raising

purported “defects” in the tax lien certificates, they did not

oppose Sebago’s motion for summary judgment.       Compl. ¶¶ 13-14.

     After the Superior Court granted summary judgment placing

title in Sebago, the Batemans moved to reconsider on the ground

that they had not received notice of Sebago’s motion.         Compl.

¶¶ 15-16.   The Superior Court denied the Batemans’ motion on

June 15, 2015, and Sebago recorded the Superior Court’s order in

the registry of deeds on July 23, 2015.      Compl. ¶¶ 17-19.

     In late August 2015, Sebago’s Board of Selectmen agreed to

“explore [a] possible negotiated resolution in the dispute as

related to the recently tax acquired [Property].”        Compl. ¶ 20.

About a week later, Sebago’s Board of Selectmen voted to allow

the Batemans’ son and daughter-in-law (Sebago’s codefendants in

this suit) to purchase the Property for $300,000 even though

Sebago had previously assessed the Property at $1,358,610.




                                     [5]
        Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 6 of 26



Compl. ¶¶ 21-22.      Sebago reassessed the Property at $1,140,696

after completing the sale.       Compl. ¶ 26.

     The Batemans declared bankruptcy on April 5, 2017.            Compl.

¶ 28.     Their initial bankruptcy filings did not report that they

had transferred their interest in the Property to their son and

daughter-in-law via Sebago.       Compl. ¶ 29.     Yet at their

creditors’ meeting, Thomas R. Bateman disclosed that he recorded

a quitclaim deed of the Property to his son in the registry of

deeds “[b]ecause, uh, negotiated with my son for him to purchase

it back from the town.”       Compl. ¶ 52.    Thomas R. Bateman also

revealed at the meeting that an appraiser valued the Property at

$1,800,000 in 2015.      Compl. ¶ 53.    After the creditors’ meeting,

the Batemans amended their bankruptcy filings to include the

transfer of the Property.       Compl. ¶ 30.

III. SUBJECT MATTER JURISDICTION

        This Court has subject matter jurisdiction to entertain

this action.     Sebago submits that this Court lacks subject

matter jurisdiction because Butler’s action amounts to an appeal

of a prior state court judgment.        Mot. Dismiss 6-10.     The

parties focus their dispute on whether a win for Butler would

undo or interfere with the state court decision.           See Mot.

Dismiss 6-10; Opp’n 7-10; see also Tyler v. Supreme Judicial

Court of Mass., 914 F.3d 47, 51 (1st Cir. 2019) (observing that

the Rooker-Feldman doctrine bars jurisdiction even when


                                        [6]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 7 of 26



plaintiff presents different arguments to federal court than

raised in state court (quoting Klimowicz v. Deutsche Bank Nat’l

Tr. Co., 907 F.3d 61, 66 (1st Cir. 2018))).

     Although the parties overlooked the issue in their briefs,

Butler argued at the hearing that he is neither formally nor

functionally a state court loser.     See Suppl. Mem. 1 (citing

Ingalls v. Erlewine (In re Erlewine), 349 F.3d 205 (5th Cir.

2003)); Lance, 546 U.S. at 466 & n.2.      The Court agrees with

Butler.   As bankruptcy trustee, Butler brings this fraudulent

transfer suit on behalf of the Batemans’ creditors, not the

Batemans.    See 11 U.S.C. § 544(b); see also 3 Collier on

Bankruptcy ¶ 323.03; 5 Collier on Bankruptcy ¶ 548.02(1)(b).

Ergo, this Court has authority to rule on Butler’s claims.

     A.     Legal Framework

     Section 1257 of chapter 28 of the United States Code to

vest federal appellate jurisdiction over state court judgments

exclusively in the Supreme Court.     See District of Columbia

Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v.

Fidelity Tr. Co., 263 U.S. 413, 415-16 (1923).       As a

consequence, federal district courts lack jurisdiction to

“consider cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court




                                     [7]
        Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 8 of 26



review and rejection of those judgments.”          Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

     Although this doctrine, which the Supreme Court refers to

as “Rooker-Feldman,” appears similar to claim and issue

preclusion, the Supreme Court has emphasized that it “is not

simply preclusion by another name” and “applies only in ‘limited

circumstances.’”      Lance, 546 U.S. at 466 (quoting Exxon, 544

U.S. at 291).     In Lance, the Supreme Court held that state

privity rules do not apply in the Rooker-Feldman context but did

not reach “whether there are any circumstances, however limited,

in which Rooker–Feldman may be applied against a party not named

in an earlier state proceeding.”        Id. at 466 & n.2.     The Supreme

Court speculated that Rooker-Feldman might apply “where an

estate takes a de facto appeal in a district court of an earlier

state decision involving the decedent.”          Id.; see also Goldsmith

v. Massad (In re Fiorillo), 494 B.R. 119, 142 (Bankr. D. Mass.

2013) (Hoffman, Bankr. J.) (ruling that whether Rooker-Feldman

forbids jurisdiction over bankruptcy trustee’s claim depends on

whose behalf that the trustee sues).          Still, the Court has not

found -- and Sebago does not identify -- an instance in which

either the Supreme Court or the First Circuit have used Rooker-

Feldman to dismiss the claims of a nonparty to a state court

suit.




                                        [8]
       Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 9 of 26



       Rooker-Feldman extends further than preclusion in at least

one respect as it prohibits federal district court jurisdiction

regardless of the “issues actually litigated in the prior state-

court proceedings and the issues proffered in the subsequent

federal suit.”    Tyler, 914 F.3d at 51 (quoting Klimowicz, 907

F.3d at 66).    Conversely, if the plaintiff raised the “same or

related question” in the state court suit, a federal district

court has jurisdiction over his later case if it involves an

independent claim.     See Skinner v. Switzer, 562 U.S. 521, 532

(2011) (quoting Exxon, 544 U.S. at 292-93).         A claim is

independent, however, only when a favorable ruling on it will

not “undo[] the prior state judgment.”         Tyler, 914 F.3d at 51

(quoting Maymó-Meléndez v. Álvarez-Ramírez, 364 F.3d 27, 34 (1st

Cir. 2004)).

       At bottom, Rooker-Feldman deprives federal district courts

of jurisdiction where the plaintiff (1) lost in state court, see

Lance, 546 U.S. at 466, and (2) seeks to undo the state court

judgment, see Maymó-Meléndez, 364 F.3d at 34.

       B.   Analysis

       The Court declined to dismiss the case on Rooker-Feldman

grounds because Butler brings his suit in the Batemans’

creditors’ stead, not the Batemans’.         See Lance, 546 U.S. at

466.    In so ruling, the Court has no need to weigh in on whether




                                       [9]
        Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 10 of 26



success for Butler would undo the state court judgment.            See

Maymó-Meléndez, 364 F.3d at 34.

     The Court assumes, without deciding, that the exception

that the Supreme Court only hinted might exist in Lance actually

does.     See Lance, 546 U.S. at 466 n.2.       The Supreme Court only

contemplated that exception capturing successors in interest to

state court losers.       See id.   Here, the creditors in whose shoes

Butler stands are not “state-court losers.”          See Exxon, 544 U.S.

at 284.     The Court thus follows the Goldsmith court and rules

that, under the putative Lance exception, a bankruptcy trustee

constitutes a state court loser only when he brings a claim in

the stead of that loser.       See Goldsmith, 494 B.R. at 142.

     Sebago does not assert that Butler stands in the Batemans’

shoes.     Nor could it.    Butler relies on portions of the Uniform

Fraudulent Transfer Act and federal bankruptcy code that inure

to the benefit of creditors, not harmed transferors.            See Compl.

9-17 (citing 11 U.S.C. §§ 544, 548, 550; Mass. Gen. Laws

ch. 109A, §§ 5, 6, & 9; Me. Rev. Stat. tit. 14, § 3571);

3 Collier on Bankruptcy ¶ 323.03 (observing that when trustee

sues under his avoiding powers, he “stands in the shoes of the

creditors” (quoting Logan v. JKV Real Estate Servs. (In re

Bogdan), 414 F.3d 507, 514 (4th Cir. 2005) (alteration

omitted))); 5 Collier on Bankruptcy ¶ 548.02(1)(b) (explaining




                                        [10]
      Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 11 of 26



that trustee can only bring suit under 11 U.S.C. § 548 if a

creditor will benefit (collecting cases)).

      Also, the Court observes that the Superior Court entered

judgment on Sebago’s suit against the Batemans, not on a quiet

title action against the Property itself.        Bankr. R. 43, Mot.

Dismiss, Ex. F., Superior Court Order (entering judgment for

Sebago on “its Complaint for Equitable Relief Pursuant to 36

M.R.S.A. § 946 and, in the Alternative, for Declaratory

Judgment”) (“Superior Court Order”), ECF No. 14; compare Me.

Rev. Stat. tit. 36, § 946 (authorizing municipalities to

“maintain an action for equitable relief against any and all

persons who claim or may claim some right, title or interest in

the premises adverse to the estate of such municipality”) with

Me. Rev. Stat. tit. 14, § 6657 (describing quiet title actions

as “against the land” and explaining that court decrees

resulting from such actions “operate directly on the land”).

Since Sebago sued only the Batemans, and the Batemans’ creditors

did not intervene, see Bankr. R. 40-41, Mot. Dismiss, Ex. E,

Docket, ECF No. 14, Butler may bring this federal action.

IV.   FAILURE TO STATE A CLAIM

      Butler’s complaint states a plausible entitlement to

relief.   See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).   Sebago argues that the statute of limitations bars

Butler’s suit and that Butler must comply with the Batemans’


                                      [11]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 12 of 26



release of Sebago from litigation relating to the transfer.

Mot. Dismiss 10-14.    Sebago additionally asserts that the

complaint does not contain enough factual information to support

a federal or state fraudulent transfer claim.        Id. at 14-20.

Not one of Sebago’s arguments warrants dismissal of any of

Butler’s claims against it, and thus the Court DENIED the motion

to dismiss.

     A.     Legal Framework

     A complaint must provide “enough facts to state a claim to

relief that is plausible on its face” to survive a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6).         Bell

Atl. Corp., 550 U.S. at 570.     The Court assumes the truth of the

facts in the complaint and construes them in the plaintiff’s

favor.    Sepúlveda-Villarini v. Department of Educ. of P.R., 628

F.3d 25, 30 (1st Cir. 2010).     Although courts generally consider

only the complaint at this stage, they make exceptions “for

documents the authenticity of which are not disputed by the

parties; for official public records; for documents central to

plaintiff[‘s] claim; [and] for documents sufficiently referred

to in the complaint.”    Watterson v. Page, 987 F.2d 1, 3 (1st

Cir. 1993).

     The Court accordingly denies motions to dismiss where the

“facts pled permit a ‘reasonable inference,’ defined as one that

is ‘plausible, not . . . merely conceivable,’ that the defendant


                                     [12]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 13 of 26



is liable.”   Aragao v. Mortgage Elec. Registration Sys., Inc.,

22 F. Supp. 3d 133, 137 (D. Mass. 2014) (quoting Grajales v.

Puerto Rico Ports Auth., 682 F.3d 40, 45 (1st Cir. 2012)). 4           The

Court may dismiss a claim if the statute of limitations

forecloses relief on it only when the motion to dismiss record

reveals “with certitude” that the claim is time-barred.         Rodi v.

Southern New Eng. Sch. Of Law, 389 F.3d 5, 12 (1st Cir. 2004).

     B.   Analysis

     The Court DENIED Sebago’s motion to dismiss for failure to

state a claim.   The Batemans completed the transfer of their

interest in the Property in July 2015, so the transfer occurred

before the limitations periods lapsed.       See Compl. ¶ 19; 11

U.S.C. § 548(a)(1).    Nor can Sebago succeed in charging Butler

with the Batemans’ release of claims with respect to the

transfer because Butler sues on behalf of the Batemans’

creditors, not the Batemans.     See 11 U.S.C. § 544(b); 3 Collier

on Bankruptcy ¶ 323.03; 5 Collier on Bankruptcy ¶ 548.02(1)(b).

Finally, Butler states claims for actual and constructive

fraudulent transfer.    See 11 U.S.C. § 548(a)(1); Mass. Gen. Laws

ch. 109A, § 5; Me. Rev. Stat. tit. 14, § 3575.




     4 Although Sebago says Butler has not pled fraudulent
transfer claims, Sebago does not request the Court to apply
Federal Rule of Civil Procedure 9(b) to test Butler’s
allegations of fraud. See generally Mot. Dismiss 14-20.


                                     [13]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 14 of 26



            1.   Statute of Limitations

     The statute of limitations does not bar Butler’s suit.            The

parties agree that a two-year limitations period applies to

Butler’s federal fraudulent transfer claim, count 1.         Compare

Mot. Dismiss 10 with Opp’n 13.     They disagree whether Butler’s

state law claims, count 2, are subject to the state law

limitations period or the limitations period for Internal

Revenue Service collections.     See Surreply 1-3 (raising, for the

first time, the Internal Revenue Service’s ten-year limitations

period).

     The Court need not resolve which statute of limitations

governs Butler’s state law claims because Butler brought his

action within the harsher federal limitations period.         See 11

U.S.C. § 548(a)(1); Town of Pownal v. Anderson, 728 A.2d 1254,

1258-59 & n.5 (Me. 1999).     Therefore, all of Butler’s claims are

timely.

     The Batemans’ transfer occurred, at the earliest, on July

23, 2015.    Compl. ¶ 19.   Federal law dictates that a bankruptcy

trustee may receive relief from a fraudulent transfer only if

the fraudulent transfer occurred within two years of the

bankruptcy petition date.     11 U.S.C. § 548(a)(1).     Since the

Batemans filed their petition on April 5, 2017, Butler may avoid

only fraudulent transfers that happened after April 5, 2015.

See id.; Compl. ¶ 28.    The parties contest whether the Batemans


                                     [14]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 15 of 26



transferred the Property when they missed their opportunity to

redeem the tax lien on the Property or when Sebago recorded the

Superior Court order curing the defect in Sebago’s tax lien.

Mot. Dismiss 10-13; Opp’n ¶¶ 34-41.      The Court holds that the

claims accrued when Sebago recorded its judgment because Maine

law provides that that judgment “when recorded in the registry

of deeds for the county or district where the real estate lies

shall have the effect of a deed of quitclaim of the premises

involved in the action from all the defendants named or

described therein to the plaintiff.”        See Me. Rev. Stat. tit.

36, § 946.

                 a.   Maine Municipal Tax Foreclosure Law

     Section 942 of chapter 36 of the Maine Revised Statutes

permits town tax authorities to place tax lien mortgages on real

property after providing notice to tax debtors.        Section 943 of

the same chapter allows towns to foreclose automatically on a

tax lien mortgage 18 months after the town filed the lien in the

registry of deeds if the tax debtors have not yet paid off the

mortgage.    If the municipal tax debtors did not have actual

notice of the tax lien mortgage -- and even if the town complied

with section 942’s notice requirements -- section 943 gives the

debtors the right to redeem their property within three months

of receiving actual notice of the lien.        As a result, once the

statutory redemption period under section 943 lapses without


                                     [15]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 16 of 26



satisfaction of the debt, the tax debtors lose their interests

in the liened property.    Ocwen Fed. Bank, FSB v. Gile, 777 A.2d

275, 282 (Me. 2001).

     Because Maine requires “strict compliance with statutory

requirements to divest property owners of their titles for

nonpayment of taxes,” Maine municipalities must ensure that each

record owner of a property receives notice pursuant to section

942 in order validly to issue a tax lien.       See Blaney v.

Inhabitants of Shapleigh, 455 A.2d 1381, 1387 (Me. 1983).          If

the town does not follow section 942’s procedures, however, the

town may cure that procedural defect by giving the record owner

actual notice per section 943.     Nevertheless, the absence of a

record owner’s name from the tax lien certificate filed in the

registry of deeds invalidates the lien (at least with respect to

that joint owner).    Town of Pownal, 728 A.2d at 1258-59 & n.5

(voiding automatic foreclosure and tax lien on property when

record owner’s name was missing on lien certificate).

                b.     The Complaint Alleges that Sebago Needed to
                       Record the Superior Court Order to Finalize
                       the Foreclosure

     Since the complaint alleges that Sebago’s initial attempts

to foreclose did not transfer the Property, the Batemans did not

lose their stake in it until Sebago recorded the Superior Court

Order.   See Compl. ¶¶ 33-41.    The complaint alleges that Sebago

submitted invalid tax lien certificates to the registry of deeds


                                     [16]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 17 of 26



because each certificate omitted Katherine E. Bateman.         Compl.

¶¶ 33-34 (citing Town of Pownal, 728 A.2d at 1258-59).         Sebago

successfully sued the Batemans to clarify the ownership of the

Property in Superior Court, citing section 946 of chapter 36 of

the Maine Revised Statutes and Maine’s declaratory judgment

rules.   Compl. ¶¶ 12-19.   The complaint thus asserts that the

transfer occurred at the earliest when Sebago recorded the

Superior Court Order assigning it title to the Property.         Compl.

¶ 39 (citing Me. Rev. Stat. tit. 36, § 946(2)).

     Sebago offers two ripostes to this logic.        First, Sebago

suggests that the Superior Court action merely confirmed the

transfer and did not cause a new transfer.       Mot. Dismiss 11;

Reply 6-8.    Second, to the extent that it conveyed the Property

again, Sebago submits that the Superior Court action only

conveyed Katherine E. Bateman’s interest in it to Sebago.          Mot.

Dismiss 12.

     Butler has the better of both arguments.        First, Butler

points out that section 946 not only describes the clarifying

action as one “to establish and confirm . . . title to the

premises described in the complaint against all defendants named

or described within” but also provides that a prevailing

plaintiff receive a decree with “the effect of a deed of

quitclaim of the premises” when recorded in the registry of

deeds.   Surreply 4.   In contrast, as the Court notes in its


                                     [17]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 18 of 26



Rooker-Feldman discussion, Maine’s generally applicable quiet

title statute is “a proceeding in rem against the land.”         See

Me. Rev. Stat. tit. 14, § 6657; see also id. §§ 6651-6652.

Further, quiet title actions under Maine’s generally applicable

statute and declaratory judgment actions differ only as matter

of procedure; thus, both actions result in a declaration of

rights, not a transfer.      See Welch v. State, 853 A.2d 214, 216

n.3 (Me. 2004).

     Sebago seems to respond that it received a declaratory

judgment from the Superior Court, not relief pursuant to section

946(2).    Reply 6-7 (citing Colquhoun v. Webber, 684 A.2d 405,

412 (Me. 1996); Town of Carthage v. Friends of Me.'s Mountains,

134 A.3d 876, 880 (Me. 2016)). 5    The Superior Court Order,

however, does not explain whether it granted section 946’s

equitable relief or a declaration of Sebago’s rights.         See

Superior Court Order.      In any event, after the Superior Court

issued the order, Sebago recorded that order as section 946(2)

demands.    Compl. ¶ 19.    Moreover, as opposed to the more general


     5 Aside from Town of Carthage, Sebago fails to cite cases
addressing actions to cure a faulty municipal tax lien
foreclosure in replying to Butler’s interpretation of the effect
of a favorable ruling under section 946. See Reply 6-7. Town
of Carthage itself turned on the claimants’ failure to challenge
infirmities within the limitations period for challenging
foreclosures. 134 A.3d at 882 (“Ultimately, to the extent that
any infirmity did exist regarding the 1905 tax sale, any
individuals claiming title to the land forfeited any challenge
to the sale by their failure to act.”).


                                     [18]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 19 of 26



declaratory judgment statute, section 946(2) establishes the

specific remedy for Sebago’s alleged foreclosure error.         See

Ziegler v. American Maize-Prods. Co., 658 A.2d 219, 222 (Me.

1995) (holding that “specific statutory provisions take

precedence over general provisions”); Collins v. Greater Atl.

Mortg. Corp. (In re Lazarus), 478 F.3d 12, 18–19 (1st Cir. 2007)

(same).   Therefore, the complaint alleges that Sebago caused a

new real estate transfer when it recorded the Superior Court’s

decree.

     As for Sebago’s second rebuttal, the Court predicts that

the Maine Law Court would hold that a tax lien certificate that

did not list all record owners was invalid.       See Town of Pownal,

728 A.2d at 1258-59.    Though the Law Court in Town of Pownal

reserved ruling on whether a lien that is void as to one joint

tenant may be valid as to another properly notified and named in

the tax lien certificate, see id. at 1258 n.5, it has reasoned

that the “[f]ailure to follow strictly the statutorily

delineated requirements will destroy the validity of the tax

lien certificate and will prevent the town from acquiring title

under the tax lien foreclosure procedures,”       Blaney, 455 A.2d at

1387 (citing Arsenault v. Inhabitants of Town of Roxbury, 275

A.2d 598, 599–600 (Me. 1971)); see also Cary v. Harrington, 534

A.2d 355, 358 (Me. 1987) (ruling town’s mix-up of record owner’s

first and last names on the tax lien certificate voided the lien


                                     [19]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 20 of 26



because it would prevent a title examiner from locating the lien

using the record owner’s last name).        In any event, the Law

Court later characterized Town of Pownal as “holding that a

municipality's failure to list all record owners on the face of

the tax lien rendered the purported lien invalid.”         DiVeto v.

Kjellgren, 861 A.2d 618, 624 (Me. 2004).        Sebago thus did not

have valid title until it succeeded in its curative action in

the Superior Court and recorded the Superior Court Order.

     Consequently, the facts before this Court do not show “with

certitude” that the Batemans transferred the Property outside of

the two-year look-back window.     See Rodi, 389 F.3d at 12, 17-19.

Because the Batemans filed their bankruptcy petition on April 5,

2017 and Sebago recorded the Superior Court Order on July 23,

2015, the complaint alleges that Butler’s claims fall within the

federal bankruptcy look-back and the state limitations period. 6

See Compl. ¶¶ 19, 28.

          2.    Release

     Assuming the Court can consider the Batemans’ release, the

release does not warrant dismissal.      Sebago insists that Butler

must honor the Batemans’ release of Sebago that the Batemans




     6 Butler filed this action on January 2, 2019, so --
assuming a four-year state limitations period applies -- his
state claims must have accrued after January 2, 2015. See
Compl. 1; Mot. Dismiss 12-13 (citing Mass. Gen. Laws ch. 109A,
§ 10).


                                     [20]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 21 of 26



signed “in connection with the Town's conveyance of the Property

to Robert E. Bateman and Leslie A. Bateman.”        Bankr. R. 34, Mot.

Dismiss, Ex. B, Release Agreement, ECF No. 14.        But Butler

correctly points out that he is prosecuting the claim on behalf

of the Batemans’ creditors, not the Batemans.        See Opp’n ¶¶ 44-

45 (citing DeGiacomo v. Tobins (In re Upper Crust, LLC), 554

B.R. 23, 32–34 (Bankr. D. Mass. 2016) (Feeney, Bankr. J.)); see

also 11 U.S.C. § 544(b); 3 Collier on Bankruptcy ¶ 323.03; 5

Collier on Bankruptcy ¶ 548.02(1)(b).       Ergo, the Batemans’

release does not run against Butler in this suit.

            3.   Sufficiency of Fraudulent Transfer Allegations

     Butler alleges both actual and constructive fraudulent

transfer.    Sebago reads the complaint to lack sufficient

allegations for either basis.     Mot. Dismiss 14-20.      With respect

to actual fraud, Sebago says the complaint omits facts

sufficient to establish “any wrongful intent, scheme, or fraud.”

Mot. Dismiss 15.    As for constructive fraud, Sebago contends

that the complaint does not provide a basis for concluding that

the Batemans did not receive reasonably equivalent value given

Maine’s statutory scheme or that the Batemans were insolvent (or

were about to become insolvent) when the transfer occurred.

Mot. Dismiss 15-16.




                                     [21]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 22 of 26



                a.    Actual Fraud 7

     Butler has alleged an actual fraud theory of fraudulent

transfer.   Compl. ¶¶ 60, 66, 76, 77, 83, 85.       Section

548(a)(1)(A) of chapter 11 of the United States Code allows a

bankruptcy trustee to avoid transfers that the debtor made “with

actual intent to hinder, delay, or defraud” creditors.         See also

Mass. Gen. Laws ch. 109A, § 5(a)(1) (same); Me. Rev. Stat. tit.

14, § 3575(1)(A) (same).    “[C]ourts applying Bankruptcy Code

§ 548(a)(1) frequently infer fraudulent intent from the

circumstances surrounding the transfer” given the

impracticability of showing “actual intent to hinder, delay or

defraud creditors.”    Max Sugarman Funeral Home, Inc. v. A.D.B.

Inv’rs, 926 F.2d 1248, 1254 (1st Cir. 1991).        The First Circuit

has thus identified five “more common circumstantial indicia of

fraudulent intent at the time of the transfer”:

          (1) actual or threatened litigation against the
     debtor; (2) a purported transfer of all or substantially
     all of the debtor's property; (3) insolvency or other
     unmanageable indebtedness on the part of the debtor; (4)
     a special relationship between the debtor and the
     transferee; and, after the transfer, (5) retention by
     the debtor of the property involved in the putative
     transfer.

Id. (citations omitted).    “The presence of a single badge of

fraud may spur mere suspicion, the confluence of several can



     7 The parties incorporate their arguments about federal law
with respect to the state law claims because the statutes are
similar. See Mot. Dismiss 19-20; Opp’n 19.


                                       [22]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 23 of 26



constitute conclusive evidence of an actual intent to defraud,

absent ‘significantly clear’ evidence of a legitimate

supervening purpose.”     Id. at 1254-55 (citations omitted).

     Butler asserts that the complaint establishes the first

indicator (pending litigation) and the third (unmanageable

indebtedness).   Opp’n 15-16.    He also suggests that Sebago’s

choice to assume ownership of the Property without engaging real

estate professionals to investigate a public sale connotes

malintent.   Id. at 15.    Moreover, Butler contends that Thomas E.

Bateman’s statement at the creditors’ meeting that he

“negotiated with my son for him to purchase [the Property] back

from the town” evidences a scheme to defraud.        Id.   Further,

Butler points out that the Batemans failed to raise the defense

of the invalid lien certificate in the Superior Court

proceedings.   Id. at 15-16.

     Butler’s allegations suffice at this stage.        Read together,

Butler tells a story of the Batemans falling on their sword in

the Superior Court litigation with Sebago so as to launder a

transfer of the Property to their son and daughter-in-law.

Those allegations allow discovery on the actual fraud claim.

                 b.   Constructive Fraud

     The complaint also contains enough factual allegations for

the Court to conclude that Butler could succeed on a

constructive fraud theory.     Butler posits that the Batemans


                                     [23]
        Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 24 of 26



“received less than a reasonably equivalent value in exchange”

for the Property from Sebago and they were “insolvent on the

date that such transfer was made or such obligation was

incurred, or became insolvent as a result of such transfer or

obligation.”      See 11 U.S.C. § 548(b)(i)-(ii); see also Mass.

Gen. Laws ch. 109A, § 5(a)(2) (similar); Me. Rev. Stat. tit. 14,

§ 3575(1)(B) (similar); Compl. ¶¶ 21-22, 42-44, 61, 67; Opp’n

17-18.

     Sebago disagrees on the grounds that Maine statutes

authorized its foreclosure and that Butler failed to assert

enough facts to show the Batemans’ insolvency.            Mot. Dismiss 16-

18; Reply 8-9.      Neither ground moves the Court.        For one,

Butler’s theory depends on the premise that Sebago had no right

to foreclose when it did because the tax lien certificates were

void but the Batemans allowed the foreclosure so as to

facilitate transferring the Property to their relatives for a

song.     Opp’n 17-18.    Indeed, Butler states that after receiving

the Property, which Sebago had previously assessed at more than

$1,300,000, 8 Sebago sold it for only $300,000.           Id.   Even if the

Property were worth only $300,000, Sebago foreclosed on all of

it to satisfy a tax debt of about $56,000.          Id.    Though Maine




     8 The complaint also recounts a statement from Thomas R.
Bateman that “the Maine Property was appraised for $1,800,000.00
in 2015.” Compl. ¶ 52.


                                        [24]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 25 of 26



authorized the automatic foreclosure process, Maine did not

approve the allegedly collusive settlement of that process.

Therefore, Butler’s complaint alleges that the Batemans did not

receive reasonably equivalent value for the Property.

     Additionally, Butler’s complaint asserts that the Batemans

were insolvent at the time of the transfer.       True, some of the

complaint’s allegations are conclusory, and the Court assumes

that it cannot rely on the document that Butler attaches to his

opposition purporting to show the Bateman’s financial situations

years after the transfer.     Opp’n 18-19 & Ex. A, Insolvency Mem.

Butler’s complaint nonetheless pleads enough facts to support

his conclusory allegations because it alleges that the Batemans

transferred property worth at least $300,000 for immediate

relief from a $56,000 tax debt.      See Compl. ¶¶ 22-23.     Since the

Court construes the facts favorably to Butler at this stage, it

infers that the Batemans took such an extreme lowball offer --

notwithstanding a defense to foreclosure -- because they were

insolvent.   See Sepúlveda-Villarini, 628 F.3d at 30.




                                     [25]
     Case 1:19-cv-10348-WGY Document 31 Filed 09/10/19 Page 26 of 26



V.   CONCLUSION

     For the foregoing reasons, this Court DENIED the motion to

dismiss, ECF No. 30.

     SO ORDERED.

                                             /s/ William G. Young
                                             WILLIAM G. YOUNG
                                             DISTRICT JUDGE




                                     [26]
